             Case 3:20-cv-03866-JCS Document 27 Filed 06/17/20 Page 1 of 4




 1   WALTER RILEY, SBN 95919                       JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                    National Lawyers Guild
 2   1407 Webster Street, Suite 206                558 Capp Street
 3   Oakland, CA 94612                             San Francisco, CA 94110
     Telephone: (510) 451-1422                     Telephone: (415) 285-5067 x 104
 4   Facsimile: (510) 451-0406                     Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                 Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                         ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845           COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                      AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                    NADA, AZIZE NGO, and JENNIFER LI
8    EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
                           UNITED STATES DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
     ANTI POLICE-TERROR PROJECT,              )   Case No. 3:20-cv-03866-JCS
19
     COMMUNITY READY CORPS, AKIL              )
20   RILEY, IAN McDONNELL, NICO NADA,         )
     AZIZE NGO, and JENNIFER LI, on behalf    )   DECLARATION OF ANNE KELSON ISO
                                                                              IN
21   of themselves and similarly situated     )   SUPPORT OF MEMORANDUM
                                                  TEMPORARY                OF
                                                             RESTRAINING ORDER
     individuals,                             )   POINTS AND AUTHORITIES IN
22
                                              )   SUPPORT OF PLAINTIFFS'
23               Plaintiffs,                  )   APPLICATION FOR A TEMPORARY
      vs.                                     )   RESTRAINING ORDER AND/OR ORDER
24                                            )   TO SHOW CAUSE AND FOR
     CITY OF OAKLAND, OPD Police Chief        )
25   SUSAN E. MANHEIMER, OPD Sergeant         )
     PATRICK GONZALES, OPD Officer            )
26
                                              )
27   CASEY FOUGHT,                            )
                                              )
28               Defendants.
                                              )



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Anne Kelson - 1
                 Case 3:20-cv-03866-JCS Document 27 Filed 06/17/20 Page 2 of 4




 1   I, Anne Kelson, hereby declare:
 2      1. The facts stated herein are of my own personal knowledge and if called and sworn as a
 3   witness, I could and would competently testify thereto.
 4      2. I am an Oakland resident, who was raised only a few miles from downtown Oakland.
 5      3. I am a licensed attorney practicing out of an office in downtown Oakland, located just
 6
     two blocks from where I was tear gassed along with other peaceful protestors on Friday, May
 7
     29, 2020, at a protest against police brutality.
8
        4. I arrived at the May 29 protest early, before the sun went down.
 9
        5. I attended with the intention of being a legal observer.
10
        6. I did not expect to get tear gassed, nor was I prepared for that.
11
        7. In fact, to protect my health I would have likely not attended the protest if I thought I
12
     would be tear gassed.
13
        8. By nightfall, a large crowd of several hundred protestors had gathered in front of the
14
     Oakland Police Department (OPD) headquarters at 7th St and Broadway.
15
16      9. Protestors held signs and chanted, reciting the names of victims of recent police

17   violence.

18      10. At some point, the police appeared to fire concussion grenades to disperse the crowd.

19      11. After several rounds of concussion grenades were thrown in the crowd, a protestor came

20   up to me to show a grenade clip that he had found on the ground.
21      12. A few minutes later, OPD had an officer announce over the loud speaker that the
22   protestors had a First Amendment right to assemble.
23      13. Later I was able to hear a second announcement which stated that we were being given 3
24   minutes to disperse or we would be arrested as part of an unlawful assembly.
25
        14. Meanwhile, the concussion grenade explosions continued and it was hard to hear the full
26
     announcement.
27
        15. The following is a link to a true and correct copy of the Facebook live video I took, which
28
     has been downloaded and uploaded to Google drive, showing what I describe here in ¶¶ 8-14:


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Anne Kelson - 2
                 Case 3:20-cv-03866-JCS Document 27 Filed 06/17/20 Page 3 of 4




 1   https://drive.google.com/file/d/1dcXmOto9DDtJYSHIF90xYEmalhKEfvT1/view?usp=sharing
 2   .
 3       16. The police then suddenly began throwing tear gas into the crowd, deploying several
 4   rounds, even as we retreated up Broadway in compliance with the 3 minute dispersal order.
 5       17. The amount of tear gas was immense.
 6
         18. I am still shocked to the core.
 7
         19. As someone who has attended rallies and demonstrations with more than a million
8
     people in New York City, Washington, D.C., London, and Los Angeles, I have never seen tear
 9
     gas deployed in the way that we experienced it that Friday night, May 29, on the main street of
10
     my hometown.
11
         20. My friends and I, along with other protestors, went into the open lobby of the 777
12
     Broadway apartment building choking for air, applying water and Maalox to wash away the
13
     tear gas.
14
         21. One of my friends has audio footage that her phone accidentally took while we were in
15
16   the lobby.

17       22. You can hear a younger girl hyperventilating in the background.

18       23. The following is a link to the true and correct copy of this audio footage, uploaded to

19   Google drive, which my friend accidentally took on her phone, described in ¶ 21:

20   https://drive.google.com/file/d/1_MWc49SfZlhwAfZ1UojR4JysljLplWf3/view?usp=sharing.
21       24. I was wearing a mask along with the rest of the protestors and we maintained social
22   distancing to the best of our ability.
23       25. However, once we were tear gassed, we had to take our masks off to cough and breathe.
24       26.
25
         27. I was not engaged in criminal behavior nor did I see other protestors engaged in
26
     criminal activities prior to the time the police started throwing flashbang grenades and tear gas
27
     into the crowd.
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Anne Kelson - 3
Case 3:20-cv-03866-JCS Document 27 Filed 06/17/20 Page 4 of 4
